         Case 1:18-cv-07685-ALC Document 56 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 9/3/20
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                              18-cv-07685 (ALC)
                                 Plaintiff,

                     -against-
                                                              ORDER
 FISHOFF ET AL,
                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge

       The Court is in receipt of Govender’s email requesting leave to provide updated financial

statements. That request is GRANTED. Govender should file those statements by September 7, 2020.

The Government’s response, if any, should be filed by September 11, 2020.

SO ORDERED.

Dated: September 3, 2020                             ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
